Citation Nr: 1138424	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-14 868	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder including degenerative joint disease.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from November 1974 to September 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007, the Veteran testified during a personal hearing at the RO and, in May 2009, he testified during a hearing before the undersigned that was conducted via video-conference.  Transcripts of both hearings are of record.

In October 2009, the Board denied the Veteran's claims for service connection for tinnitus and a left knee disability as due to service-connected right knee disability, and remanded his claims for service connection for hearing loss and a lumbar spine disorder to the RO for further evidentiary development.

In July 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a lumbar spine disorder including degenerative joint disease.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in August 2011.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, lumbar strain and lumbar degenerative joint disease had their onset during active service.

2.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not compensably disabling within one year of separation from active duty.
CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, lumbar strain and degenerative joint disease were incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March, June, and November 2005 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Given that the Board, in this decision, denies the claim for service connection for hearing loss, any failure to notify the Veteran of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is rendered moot.  Additionally, as the Board is granting the claim of service connection for strain and degenerative joint disease of the lumbar spine, the agency of original jurisdiction will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Therefore, it is not prejudicial to the appellant for the Board to proceed to finally decide the issues discussed in this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2010) (harmless error).
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded a VA examination in September 2005 in connection with his claim of service connection for hearing loss, the report of which is of record.

As noted above, in October 2009, the Board remanded the Veteran's case to the RO for further development that included scheduling him for VA audiology examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA audiology examinations in March and May 2010, the reports of which is of record.  As noted above, in August 2010, the Board received a VHA opinion regarding the Veteran's claim for service connection for a lumbar spine disorder.   The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of arthritis or sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as hearing loss, a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Lumbar Spine Disorder

The Veteran argues that he has lumbar spine disability that was incurred during his active service.  Service treatment records show that, between July 1988 and December 1990, the Veteran was seen for complaints of low back pain after lifting heavy objects.  In July 1988, he complained of back pain and the assessment was low back strain.  When seen on May 25, 1989, he was noted to have very tender right paraspinal muscles and decreased range of motion and the assessment was acute spasm.  When evaluated the next day, the Veteran was again noted to have low back pain.  A December 1990 clinical entry indicates that the Veteran was seen for complaints of upper back pain that was non-radicular and it was noted that he had lower back pain for three years.  The assessment was low back pain, musculoskeletal.  A separation examination report is not of record.

Post service, the evidence shows that, in May 1997, results of a private x-ray of the Veteran's lumbar spine included degenerative joint disease and, in July 1998, status post lumbar strain was noted.

A December 9, 2005 VA medical record includes the Veteran's complaints of an exacerbation of chronic low back pain that involved his lumbar area without radiation to his lower extremities.  When evaluated on January 27, 2006, the Veteran continued to complain of chronic low back pain and denied any recent falling or trauma.

In March 2006, the Veteran underwent VA examination.  According to the examination report, the VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran gave a history of private medical treatment for his back starting in 1994 but was unable to obtain the records.  The diagnoses included lumbar strain and lumbar degenerative joint disease but the examiner was unable to offer an opinion (as to the etiology of the lumbar disorder) because it would be speculative.  The VA examiner noted that the Veteran had pain in service for three years but there was no documentation of treatment in the 1990s of back pain (the private medical evidence discussed above was received after this examination).  

In a December 2007 signed statement, H.L., D.O., opined that, after reviewing medical records and taking history, it appeared that the Veteran suffered an initial injury and was "service connected from July 1988".

During his May 2009 Board hearing, and his November 2007 personal hearing at the RO, the Veteran testified that he injured his back in July 1988 in service (see May 2009 Board hearing transcript at page 7).  He said he was continuously treated for his back problem since shortly after his discharge (Id. at 8).

In August 2011, the acting chief of orthopedic surgery at a VA medical center (VAMC) in South Carolina provided a written response to the Board's July 2011 request for a VHA opinion.

As to the question of whether the Veteran had a low back disability that had its clinical onset in service or is otherwise related to service, the VA orthopedic surgeon said "I have reviewed all documents [and the reports of previous providers] and I find that this Veteran reported on at least three occasions low back problems to his medical provider while he was in the service.  The record supports the contention that this Veteran's low back problems are related to his service".  

Thus, it is the Board's conclusion that there is competent medical evidence to support the Veteran's claim that a low back disorder, including strain and degenerative joint disease of the lumbar spine, was incurred during service.  While chronic back pathology was not exhibited in service or for many years after service, the evidence regarding whether chronic back pathology had its onset in service is at least in equipoise.  Resolving all doubt in the Veteran's favor, lumbar strain and lumbar degenerative joint disease were incurred during the active service.

B. Hearing Loss

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, supra.

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss.  Thus, he contends that service connection should be granted.

During his May 2009 Board hearing, and during his November 2007 personal hearing at the RO, the Veteran said testified that he was exposed to acoustic trauma in service in his work as a helicopter mechanic.  He testified that he first experienced hearing difficulty in approximately 1990 or 1991 and failed his last hearing test but said that he "kinda cheated" on it (see May 2009 Board hearing transcript at page 4).  The Veteran said he did not seek any treatment for his hearing loss since he left service because he did not believe it could be helped (Id. at 5).   

Service treatment records are not referable to complaints or findings of hearing loss.  An audiogram performed during the Veteran's October 1974 pre-enlistment examination showed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
25
5
LEFT
5
5
5
10
5

The subsequent service treatment records including audiograms are not referable to a complaint or diagnosis of, or treatment for, hearing loss.

While, as noted, 38 C.F.R. § 3.385 does not bar service connection for bilateral hearing loss, it does not compel service connection either, even though the Veteran current meets its criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss to active duty.

Post service, a September 2005 VA examination report includes the Veteran's complaint of having hearing loss for 10 to 12 years.  His military noise exposure included aircraft motor noise nose and machine guns.  He did not have or use ear protection for the first 10 to 12 years of service.  His occupational noise exposure included using lawn equipment and recreational noise exposure included occasional use of power tools and law equipment.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
20
LEFT
15
10
5
15
20

The Veteran's speech recognition score on the Maryland CNC Word List was 88 percent in each ear.  The VA examiner said that puretone testing was within normal limits, bilaterally, from 500 to 4000 Hz. and word recognition ability was good, bilaterally.  According to the VA examiner, current test results indicated that the Veteran's hearing was within normal limits. 

It is noted, however, that while the puretone thresholds recorded on the recent audiogram performed at the time of the September 2005 VA examination did not meet the definition of hearing loss for VA purposes, speech recognition scores using the Maryland CNC Test were 88 percent in each ear.  Thus, the Veteran exhibited a bilateral hearing loss for VA compensation purposes.  

In March 2010, the Veteran underwent VA audiology examination.  According to the examination report, he was tested and the examiner obtained various pure tone results and unreliable word recognition ability.  According to the VA examiner, "[b]ecause of his behavior and the smell of alcohol in the test booth, he was questioned after testing, and he admitted to being under the influence of alcohol."  Thus, any of the testing reported at that time should not be used for rating purposes".

In May 2010, the Veteran underwent another VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran exhibited normal hearing on repeated audiograms performed between October 1974 and January 1992.  No significant threshold shifts were noted on any of these audiograms.  The VA examiner said that results of the September 2005 VA examination revealed normal hearing, bilaterally, with good speech recognition ability, bilaterally.

The Veteran gave a history of working as a helicopter repairman in service with some unprotected aircraft noise exposure, and indicated that he used ear protection more consistently in the 1980s and 1990s.  He also had some unprotected noise exposure to lawnmowers in his lawn maintenance work.  The Veteran reported recreational noise exposure from unprotected boats, lawn mowers, and power tools.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
35
LEFT
15
15
20
65
70

The Veteran's speech recognition score on the Maryland CNC Word List was 96 percent in the right ear and 94 percent in the left ear.  The VA examiner reported that the Veteran had asymmetric high frequency hearing loss, with left ear hearing loss greater than right ear hearing loss that was not evidenced during the 2005 VA evaluation.  

In the VA examiner's opinion, the Veteran's hearing loss was not caused by or the result of his active military service.  According to the VA examiner, the Veteran had normal hearing when he entered active service and normal hearing at all annual audiograms with no significant threshold shifts noted to calibrate audiometric testing shown in the records.  Thus, the VA examiner explained that there was no documentation of any complaint of hearing loss in the service treatment records.  The VA examiner further stated that the configuration and type of hearing loss presented at the Veteran's current examination were not that of noise-induced etiology bilaterally since, after service, the 2005 VA examination revealed normal pure tone thresholds, bilaterally, from 500 to 4000 Hertz.  It was also noted that the Veteran was previously treated with intravenous antibiotics and had unprotected occupational and recreational noise exposure since discharge from military service.  

The Veteran has contended that service connection should be granted for bilateral hearing loss.  Although the post service audiograms have exhibited hearing loss, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  The Veteran did exhibit a right ear defective hearing on examination prior to service entry, but subsequent audiograms were within normal limits.  The record reflects that his hearing acuity was normal on separation from service and the first post service evidence of record of hearing loss is from 2005, approximately 13 years after the Veteran's separation from service.  No right ear hearing loss was exhibited on audiometric testing in 2010.  Moreover, in May 2010 , the VA audiologist opined that it was not likely that the Veteran's current hearing loss was due to military service, given the absence of a significant threshold shift and no appreciable change in hearing from the Veteran's induction to separation as shown on his service treatment records.  

The Veteran's recollection that he has a hearing loss that started in approximately 1990 or 1991 is not convincing evidence that he has a hearing loss that is service-connected.  As noted, his hearing was within normal limits on repeated annual audiogram examinations prior to service discharge.  If a sensorineural hearing loss was manifested to a compensable degree within the first post service year, it could be presumed to have been incurred therein.  However, his exhibited hearing loss on the recent VA examinations was not compensably disabling and hearing loss was not manifested to a compensable degree on any audiometric testing within the first post service year.

The Veteran, and his friends and relatives, as lay persons without medical training, do not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting their own statements.  Even medical professionals utilize audiometric testing to identify the presence of defective hearing for purposes of diagnoses.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral hearing loss.

The evidence reveals no competent evidence of a nexus between any in-service injury or disease and current hearing loss.  The preponderance of the evidence is therefore against the appellant's claim of entitlement to service connection for bilateral hearing loss.



ORDER

Service connection for strain and degenerative joint disease of the lumbar spine is granted.

Service connection for hearing loss is denied.



____________________________________________
THOMAS A. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


